Citation Nr: 0207882	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  00-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO) which increased the veteran's disability 
evaluation to 50 percent disabling, and denied a disability 
evaluation in excess of 50 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas, due to 
symptoms such as:  suicidal ideation, obsessive rituals; 
obscure, illogical, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently; spatial disorientation; neglect of personal 
appearance and hygiene; impaired impulse control; and an 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the disability 
evaluation assigned for his PTSD does not accurately reflect 
the severity of that disability.  Specifically, the veteran 
asserts that he is entitled to a higher disability evaluation 
because he experiences irritability, aggressive behavior, and 
difficulty sleeping.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The December 1999 
rating decision, the statement of the case, and the 
supplemental statement of the case issued in connection with 
the veteran's appeal, as well as additional correspondence to 
the veteran, have notified him of the evidence considered, 
the pertinent laws and regulations, and the reason that his 
claim was denied.  Under the circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained, 
and the veteran was afforded two VA examinations.  In 
addition, the veteran was afforded a Travel Board hearing 
before the undersigned Board member in connection with his 
claim.  The veteran and his representative have not made the 
Board aware of any additional evidence that should be 
obtained prior to appellate review.  Likewise, the Board is 
not aware of any additional evidence that needs to be 
obtained in this appeal, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the RO granted service connection for PTSD in a 
May 1997 rating decision.  A 10 percent disability evaluation 
was assigned, effective July 1996.  The veteran disagreed, 
and a January 1998 rating decision increased the veteran's 
disability evaluation to 30 percent disabling.  In May 1998, 
the veteran filed a claim for an increased disability 
evaluation, which the RO denied in a June 1998 rating 
decision.  Nonetheless, following a VA examination and the 
receipt of additional medical records, the RO issued a rating 
decision in December 1999 that increased the veteran's 
disability evaluation to 50 percent disabling, effective 
October 1998.  The veteran filed a notice of disagreement in 
April 2000, the RO issued a statement of the case in July 
2000, and the veteran perfected his appeal in August 2000.  A 
supplemental statement of the case, confirming the 50 percent 
disability evaluation, was issued in December 2001.  As the 
50 percent disability evaluation is less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claim for an increased evaluation remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The pertinent evidence of record consists of VA medical 
records, VA examination reports, a private psychiatric 
evaluation, and the veteran's testimony before the 
undersigned Board member.

VA medical records dated September 1997 show that the veteran 
reported that he has been unable to attend treatment sessions 
at the "Vet Center" for his PTSD due to a change in his job 
schedule.  He complained of irritability, angry outbursts, a 
desire to isolate himself, and feeling hopeless.  October 
1997 and December 1997 records indicate that the veteran was 
taking medication for anxiety and depression, as well as for 
insomnia.  

A January 1998 VA medical record indicates that the veteran 
had a history of panic attacks, but upon evaluation, the 
veteran did not give a clear description of any such attacks 
or symptoms suggestive of a panic disorder.  The provider 
noted that the veteran had a "moderate response to 
psychotropic med[ications]", but still reported 
"background" anxiety, tense neck and jaw muscles, episodes 
of irritability and anger, and disturbed sleep.  The veteran 
denied suicidal and homicidal ideation.  Examination showed 
that the veteran was well groomed and cooperative, with 
fluent speech.  There was no evidence of psychomotor 
agitation or overt anxiety.  His mood was "up and down" and 
his affect was in the normal range and was appropriate.  His 
thought process was unimpaired.  The provider noted that the 
veteran reported some sexual side effects from his 
medication.  The diagnosis was PTSD.

An April 1998 VA treatment note indicates that the veteran 
complained of continued "background anxiety, easy 
irritability, and muscle tension."  He reported that he was 
"quite intolerant of people," but that he had noticed some 
improvement in symptoms from his medication.  He denied using 
alcohol or illegal drugs and any suicidal or homicidal 
ideation.  He related that flashbacks, intrusive memories, or 
hyperarousal only occasionally troubled him.  The diagnosis 
was PTSD with anxiety symptoms.  His medications were 
changed.

A VA medical record, dated October 1998, states that veteran 
complained of recently increased irritability that caused 
frequent marital conflicts.  He denied any adverse effects 
from his medication and was not distressed by his lack of 
libido.  He denied suicidal and homicidal ideation.  His 
insight, judgment, and impulse control were good.  There was 
no evidence that the veteran was a danger to himself or 
others, but there was evidence of an increase in dysphoria 
and irritability.  His medications were increased.

A December 1998 treatment note indicates that the veteran's 
dysphoria, apathy, and irritability were worsening.  He 
reported that his sleep was satisfactory, and he denied 
suicidal or homicidal ideation.  He also reported that he 
wanted to isolate himself from everybody.  The assessment was 
"predominantly depressive [symptoms] which [were] 
unremitting on [his] current [medications]."  His 
medications were again changed.

In January 1999, the veteran again reported worsening 
irritability, but stated that his overall mood was "pretty 
good."  He denied any side effects from his medication and 
wanted to increase the dose of his Paxil.  Examination showed 
that the veteran was well groomed, with a "downcast" affect 
and mildly depressed mood.  He was irritable.  He denied 
suicidal and homicidal ideation.  There was no evidence of 
hopelessness or helplessness.  His insight was good.  The 
examining provider stated that the veteran was not a danger 
to himself or others, and opined that the veteran's increase 
in irritability was "likely a depressive" symptom, but will 
be monitored for worsening with the increase in the Paxil.  

In February 1999, the veteran reported that his sleep and 
mood had improved, and denied any adverse effects from his 
medication.  He also reported a chronically decreased libido, 
which pre-dated his current medications.  Examination showed 
an expressive and bright affect, with a euthymic mood.  He 
denied suicidal ideation.  The diagnosis was recurrent, 
moderate major depression.

An April 1999 treatment note indicates that the veteran 
reported a stable mood while on his current medication.  
Examination showed a euthymic mood and expressive affect.  
There was no evidence of suicidal or homicidal ideation.  The 
diagnosis was prolonged PTSD.

In July 1999, the veteran complained of some difficulty 
sleeping and stated that his mood was "not good" because of 
anger at his wife.  He reported that he wanted to be 
"completely alone so he can control everything."  He denied 
suicidal or homicidal ideation, as well as denied any 
psychotic symptoms.  The diagnosis was PTSD, and his 
medications were adjusted to try to alleviate his difficulty 
sleeping.

An October 1999 VA treatment note indicates that the veteran 
reported that he was sleeping well, but had daily neck 
tension and problems with anger.  He related that he drank 
six drinks on Friday, Saturday, and Sunday, and that he 
calmed down with the alcohol.  He denied audio or visual 
hallucinations and suicidal or homicidal ideation.  He stated 
that he had some PTSD-related recurring thoughts because he 
watched a war-related movie recently.  The diagnosis was 
PTSD.

The veteran was first afforded a VA examination in connection 
with his claim for an increased rating in November 1999.  
According to the report, the veteran complained of insomnia, 
depression, hypervigilance, and neck muscle tension.  The 
veteran stated that he was irritable at times, and struck his 
wife when he was irritable.  He also stated that he attended 
the PTSD clinic about once every two months, that his 
medications helped him sleep at night and "settle down," 
and that he spent his days working, sometimes up to 14 hours 
per day.  He related that he would drive around alone in his 
car if he was upset, and that he sometimes spent his time 
drinking beer and watching television.  The veteran reported 
that he had his first "spells of anger" following his 
military service, and even choked his first wife, who he 
divorced in 1989.  He also reported episodes where he wanted 
to isolate himself and that he would get upset if "things 
are not in their place."  He related that he was employed as 
an aircraft engine mechanic, had been employed since his 
service as a welder, and was living with his second wife, 
grown daughter, and two grandchildren.  He stated that he 
remarried in 1991 and denied any psychiatric 
hospitalizations.  He also related that he drank about twelve 
beers and a half-pint of whiskey each week, but never had a 
driving while intoxicated charge or alcoholic blackout, and 
that he quit using marijuana eight years earlier.  He 
admitted to having "enemies who are people at his job," 
anger, and impulses to hurt others, but without a plan.  He 
also admitted to thoughts of suicide, but had never made an 
attempt.  He also stated that he had auditory hallucinations.  
Examination showed that the veteran was casually dressed and 
groomed, with depressed psychomotor activity and normal eye 
contact.  He was oriented.  Speech was normal for both rate 
and volume and his thought process was logical and coherent.  
His mood was depressed and his affect was mood congruent.  
The veteran described himself as forgetful, but memory tests 
were normal.  However, his judgment was impaired and he gave 
abstract interpretations to proverbs.  The veteran's social 
functioning was fair.  Nonetheless, the veteran is able to 
tend to his personal hygiene, cook and clean, do laundry and 
go shopping, drive, and pay bills.  The diagnoses were PTSD 
in partial remission with medication, alcohol dependence, and 
dysthymic disorder.  A global assessment of functioning (GAF) 
score of 55 was assigned.

A November 1999 VA treatment note indicates that the veteran 
reported that his mood had improved, his anger was decreased, 
and his sleep was better.  He also reported that he was 
implementing anger management techniques.  He complained that 
his jaw was tight at night and when he was angry.  He denied 
audio or visual hallucinations and suicidal or homicidal 
ideation.

In January 2000, the veteran again reported that his symptoms 
were improved due to his medication.  He was less irritable, 
able to relax, and was sleeping better.  He denied audio or 
visual hallucinations and suicidal or homicidal ideation.

Another VA treatment note, dated April 2000, indicates that 
the veteran reported that "things [were] so, so" because he 
had been arguing a lot with his wife and because he had an 
argument with someone at work, related to a pending layoff.  
He stated that when he felt like he was getting agitated at 
his wife, he would leave and when he came back, he could 
talk.  He reported that he stopped taking one of his 
medications about three to four weeks earlier, but denied 
that his mood changed since he stopped the medication.  The 
assessment was PTSD, and his medications were altered.

The veteran was afforded a private "psychiatric interview" 
by S. L. Woodruff, M.D. in April 2000.  According to the 
report, the veteran reported that during his service, in 
"times of prolonged firing, he had intermittent episodes of 
anxiety with the noise and muscle spasms, grimacing when 
shells were fired."  In addition, he also reported that he 
might have "heard voices when they were not there", but Dr. 
Woodruff noted that it was not clear if this was due to his 
hearing loss or actual auditory hallucinations.  The veteran 
also reported that he had 15 jobs since his discharge because 
he had difficulty getting along with co-workers and his boss, 
but that he was able to learn from on-the-job training.  The 
veteran complained of anger and frustration, which resulted 
in injuries to family and co-workers, but stated that no 
criminal charges were filed.  He also complained that he 
tried to isolate himself when he became angry.  He related 
that he had flashbacks and got emotional about war-related 
movies.  He also related that he carried weapons and went to 
places where he might be assaulted so that he could kill 
people because he missed the adrenaline rush of shooting 
people.  He admitted to thoughts of dying, but never made any 
plans.   Dr. Woodruff noted that the veteran has sought 
treatment from the VA for his PTSD, and received medication 
for his PTSD, but that the veteran had not followed through 
on group therapy or active treatment.  She interpreted his 
lack of treatment follow-up as poor judgment with regard to 
getting help for his symptoms.  Examination showed that the 
veteran was casually dressed, well groomed, and oriented, 
with slightly increased motor behavior due to agitation.  His 
speech was normal, his mood was slightly anxious and 
depressed, and his affect was slightly "flattened."  With 
regard to the veteran's thought process, there was no 
evidence of "push of speech" or tangential thinking, and 
there was no evidence of hallucinations, thoughts of 
persecution, or delusions, but he was somewhat suspicious.  
He denied phobias and compulsions.  There was no evidence of 
homicidal or suicidal ideation.  He had decreased 
concentration, but was able to do his job and learn from job-
related training.  Dr. Woodruff also noted that the veteran 
seemed to have some difficulty with memory of what he was 
told due to his decreased concentration, but that he had no 
difficulty with recall or remote memory.  His insight and 
judgment were poor.  The diagnoses were PTSD and mild 
paranoid personality.  A GAF score of 45, with a past year of 
50 was assigned.  Dr. Woodruff opined that the veteran's 
insight and judgment were likely to remain poor, and that 
this will cause the veteran to become suicidal and homicidal.  
She also opined that the veteran was permanently and totally 
disabled because of his PTSD.

A July 2000 VA treatment note indicates that the veteran 
reported that he stopped taking his medication a week earlier 
because he felt that it was causing him to have headaches, 
but he denied any other side effects.  He described the 
headaches as a "classic tension type headache."  He 
complained of irritability and problems with anger 
management.  He reported recent stressors of a feared layoff 
at work and feelings that his wife did not understand his 
problem.  Examination showed that the veteran was alert and 
oriented, with cooperative behavior.  His speech and 
psychomotor skills were normal.  His mood was dysphoric and 
irritable, and his affect was reactive and mood congruent.  
His thought process was goal directed and his insight and 
judgment were fair.  He denied audio or visual hallucinations 
and suicidal or homicidal ideation.  The diagnosis was PTSD.  
The veteran's medications were again altered.

In September 2000, the veteran was seen by the medication 
review clinic.  A history of PTSD and generalized anxiety 
disorder was noted.  The veteran denied any side effects from 
his medications.  He reported a recent stressor from being 
laid off from his job about 4 weeks earlier, and having to 
look for another job, and related that that his father's 
declining health has made him feel "low."  He complained of 
insomnia, feelings of worry and nervousness, and 
irritability.  Examination showed that the veteran was 
cooperative, friendly, and well groomed.  His mood was 
dysphoric and his affect was reactive.  His thought process 
was goal directed.  He had feelings of hopelessness, but no 
suicidal ideation.  He denied audio or visual hallucinations, 
and he was not delusional.  His insight and judgment were 
fair.  The provider noted that the veteran had a mild 
response to his medication, and that the veteran was unable 
to tolerate an increased dosage, necessitating the addition 
of another medication to his regimen.  

A treatment note, dated November 2000, indicates that the 
veteran reported that he began working three weeks earlier at 
the job where he had previously been laid off.  He also 
reported that he was glad to be working again despite having 
to learn new machinery and difficulty with a co-worker.  He 
denied any side effects from his medication and related that 
he felt that the medication added at his last appointment 
helped his anxiety and sleep problems.  He also denied 
nightmares.  Examination showed that the veteran was alert, 
oriented, and cooperative, with normal speech and psychomotor 
skills.  His affect was reactive and his mood was congruent.  
His thought process was goal directed and he denied audio or 
visual hallucinations, suicidal or homicidal ideation, and 
delusions.  His insight and judgment were good.  He was 
assessed as having generalized anxiety disorder, responding 
well to medication, and stable PTSD, at baseline.

In January 2001, the veteran was seen by the medication 
evaluation clinic.  He denied any side effects from his 
medication, but related that he was uncertain and paranoid 
about his job because the company had been taken over by 
another corporation.  He also related that he had gotten into 
an argument with a co-worker two weeks earlier, which 
escalated to verbal threats, but that he was able to control 
his anger enough that he "made peace" with the co-worker.  
He also reported a recurrent, combat-related nightmare.  
Examination showed that he was alert, oriented, and 
cooperative.  His speech and psychomotor skills were normal, 
his mood was neutral, and his affect was restricted.  His 
thought process was goal directed.  There was no evidence of 
suicidal or homicidal ideation, nor was there any evidence of 
audio or visual hallucinations.  His insight and judgment 
were fair.  The assessment was PTSD.  The provider opined 
that his combat-related nightmares occurred due to work-
related stress.  

A February 2001 treatment note indicates that the veteran has 
a history of PTSD, and was being seen for medication 
evaluation.  The veteran reported that he stopped taking one 
of his medications four weeks earlier because "'they never 
sent [him] anymore,'" and that he since had insomnia and at 
least one outburst of violent, angry behavior.  Upon 
examination, the veteran was alert, oriented, friendly, and 
cooperative.  His speech and psychomotor skills were normal, 
his mood was dysphoric, and his affect was reactive.  His 
thought process was goal directed and future oriented.  There 
was no evidence of suicidal or homicidal ideation, nor was 
there any evidence of audio or visual hallucinations.  The 
veteran was not delusional.  His insight and judgment were 
fair.  The veteran was calm and was not a danger to himself 
or others.  The diagnosis was PTSD and he was restarted on 
his medication.

A treatment note dated March 2001 indicates that the veteran 
had a history of PTSD and intermittent explosive disorder.  
The veteran reported that he was taking his medications, and 
that the medications were very helpful.  He denied side 
effects.  He described a conflict with his brother, which 
resulted in him assaulting his brother following an argument, 
but stated that the situation is otherwise stable.  He 
complained of sexual difficulties.  Mental status examination 
showed that the veteran was alert, oriented, cooperative, and 
well groomed.  His speech and psychomotor skills were normal, 
his mood was euthymic, and his affect was reactive.  His 
thought process was goal and future directed.  There was no 
evidence of suicidal or homicidal ideation, nor was there any 
evidence of audio or visual hallucinations.  He was not 
delusional.  His insight and judgment were fair.  The 
assessment was fairly stable PTSD with well-controlled 
nightmares, intermittent explosive disorder versus mood 
disorder, responding favorably to medication, and sexual 
dysfunction.  The provider noted that the veteran was still 
having conflict with his brother, who the veteran described 
as a drug addict. 

In May 2001, the veteran was seen in the medication 
evaluation clinic.  A history of PTSD with bipolar versus 
intermittent explosive disorder was noted.  The veteran 
reported that he ran out of medication two weeks earlier, but 
stated that he had been "'holding out'" without any 
outbursts or sleep difficulties.  Mental status examination 
showed that the veteran was alert, oriented, cooperative, and 
friendly.  His speech and psychomotor skills were normal, his 
mood was neutral, and his affect was restricted.  His thought 
process was goal directed and future oriented.  There was no 
evidence of suicidal or homicidal ideation, nor was there any 
evidence of audio or visual hallucinations.  He was not 
delusional.  His insight and judgment were fair.  There were 
no signs or symptoms of mania or hypomania.  The assessment 
was mood instability due to noncompliance with his medication 
regimen and PTSD at baseline.

An August 2001 treatment note shows that the veteran reported 
that he ran out of medication two days earlier, but that he 
had been feeling stable over the past few months, with an 
average of six hours of sleep per night and better control of 
his temper.  Examination showed that the veteran was alert, 
oriented, cooperative, and well groomed.  His mental attitude 
was within normal limits, his mood was "fine," and his 
affect was mood congruent and somewhat restricted.  His 
thought process was coherent and logical.  There was no 
evidence of suicidal or homicidal ideation.  He was not 
delusional and his perceptions were not distorted.  His 
insight and judgment were improved.  The impression was PTSD 
and bipolar versus intermittent explosive disorder.  The 
provider noted that the veteran's PTSD was well controlled on 
his current medication regimen.

The veteran was afforded another VA examination in connection 
with his claim in September 2001.  According to the report, 
the veteran reported that he had not been hospitalized for 
his PTSD, but went to the clinic about every two months.  He 
also reported that he took two medications twice a day and 
worked eight hours a day as an airplane mechanic.  He stated 
that he did not have any hobbies other than watching 
television, and that his sexual appetite was low.  He 
complained of a poor appetite and that it took him an hour to 
fall asleep unless he mixed himself a drink.  He also 
complained of occasional nightmares and flashbacks when 
triggered.  He stated that he was sensitive to noise, 
startle, people, and crowds.  He related that he prefers to 
isolate himself versus being around other people and that he 
did not use much alcohol.  He denied any driving while 
intoxicated charges, delirium tremens, or blackouts.  He 
related that he was depressed on occasion, but was relieved 
by crying.  He denied any thoughts of suicide or any attempts 
at suicide.  Examination showed that the veteran knew the 
current and two most recent past presidents, had basic math 
skills, and knew his Social Security number.  He did 
similarities and differences well, and did well on proverbs.  
Short-term memory testing was normal.  Mental status 
examination showed that the veteran was well groomed, 
oriented, cooperative, and pleasant, with a sense of humor.  
He was goal oriented, his thoughts were organized, and he was 
able to express himself.  His affect was mildly tense and 
anxious, and his mood was mildly to moderately depressed.  
There was no evidence of psychosis, delusion, hallucinations, 
or organicity noted.  His intellect was average and his 
memory was good.  His judgment was good and his insight was 
"some."  The impression was chronic PTSD and chronic 
dysthymia.  A GAF score of 70 was assigned.  The examiner 
noted that the veteran reported that he seems to be doing 
best on his current drug regimen, and that he had benefited 
from his VA treatment.  The examiner also opined that the 
veteran was not totally disabled, and noted that the veteran 
was still working. 

The veteran was afforded a hearing before the undersigned 
Board member in May 2002.  According to the transcript, the 
veteran testified that his first marriage ended in divorce 
because of his PTSD, that he received treatment for his PTSD 
from the VA, and that he had been on medication for his PTSD.  
He also testified that he "found a lot of jobs", but lost 8 
to 15 jobs because he would get irritable if anybody 
disagreed or if "things [were not] right to [his] way of 
looking at things."  He stated that he was on medication at 
that time, and that he went to the VA every two months for 
medication and blood tests regarding the effects of his 
medication on his liver and kidneys.  He also stated that he 
had an eight-hour per day job, which he tolerated because he 
worked the night shift, and that he had worked there for 10 
years.  He reported that he lost about a day per week from 
his job due to his PTSD because he gets frustrated with his 
co-workers or supervisors, but that, on those days, he still 
went to work, and just did not feel like being there.  He 
also reported that he used alcohol on occasion to help him 
"deal with the PTSD symptoms."  He related that he had a 
history of violence and aggressiveness, including hitting his 
wife and an Asian co-worker.  He also related that he had 
thoughts of suicide, impaired judgment, sleep impairment, and 
memory problems.  He indicated that he experienced depression 
and hypervigilance, and that he experiences periods of 
tension.  He also testified that the medication helps him 
with his sleep impairment, irritability, and his interactions 
with others.  He stated that he did not socialize a lot 
because he did not like "to be crowded," and that he saw 
his children from his first marriage about every three to 
four months.

The veteran's PTSD is currently rated as 50 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 
percent disability evaluation is assigned under this Code for 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  For the next higher 70 percent 
evaluation to be warranted, there must be occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Upon reviewing the rating criteria in relation to the 
veteran's depressive disorder, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 50 percent disability evaluation and that 
an increased disability evaluation is not warranted.  In this 
regard, the objective clinical evidence of record does not 
show that the veteran experiences occupational impairment, 
obsessive rituals, incoherent speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, or an inability to function independently.  
There was also no objective evidence of delusions, 
hallucinations, impaired thought processes, or panic attacks.  
The veteran had fair concentration, insight, judgment, and 
memory.  In addition, the veteran's treatment records show 
that he was consistently well groomed, oriented, and 
cooperative, with coherent speech and normal psychomotor 
skills.  There was no evidence of psychosis and cognitive 
function was intact.  And, while the Board acknowledges that 
the veteran has had feelings of hopelessness, he did not have 
suicidal ideation.  Moreover, the veteran's occasional 
hypervigilance, anxious affect, and mildly to moderately 
depressed mood are contemplated by the 50 percent disability 
evaluation.  Likewise, sleep impairment, irritability, and 
nightmares are well controlled by the veteran's medication.  
It is also noteworthy that the veteran has been married for 
over ten years and that he interacts with his children and 
grandchildren regularly.  Further, despite Dr. Woodruff's 
assertion that the veteran was unemployable due to his PTSD, 
the Board notes that the veteran has held the same job for 
ten years and that there is no evidence that the veteran is 
unable to function appropriately and effectively.  Most 
significantly, the September 2001 VA examiner, after 
reviewing the veteran's treatment records and examining the 
veteran, clearly concluded that the veteran was not 
unemployable as a result of his PTSD.  In this regard, the 
Board observes that Dr. Woodruff's opinion was based on the 
history as reported by the veteran and not on actual medical 
records.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  Thus, the Board finds that the opinion by the VA 
examiner, which was based on review of the entire evidentiary 
record and consideration of the veteran's assertions and 
history, as well as an opportunity to examine the veteran to 
be more persuasive. 

The Board observes that the veteran had a range of GAF 
scores, from 45 to 70.  A GAF score of 41 to 50 is indicative 
serious symptoms (i.e., severe obsessional rituals or 
suicidal ideation) or serious impairment in social, 
occupational, or school functioning (no friends or unable to 
retain employment), according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  According to 
DSM-IV, GAF scores of 51-60 are indicative of moderate 
symptoms (i.e., flat affect or occasional panic attacks) or 
moderate difficulty in social and occupational functioning 
(few friends or conflicts with co-workers).  Additionally, 
DSM-IV states that GAF scores of 61-70 are indicative of mild 
symptoms (i.e., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  See 38 C.F.R. § 4.130.  While 
the scores of 45 and 50 assigned by Dr. Woodruff are 
indicative of serious symptoms, the VA examiner in November 
1999 indicated that the veteran's GAF score was 55, which 
reflects moderate symptomatology.  Likewise, the September 
2001 VA examiner found that the veteran's symptoms were 
improved and assigned a GAF score of 70, reflective of mild 
symptomatology.  Furthermore, the evidence reflects that the 
veteran's symptomatology, as discussed earlier, is not 
serious, as there is no objective evidence of suicidal 
ideation and the veteran is able to retain employment.  The 
veteran's GAF score, without symptomatology consistent with 
that required for the next higher disability evaluation under 
the rating criteria, is insufficient to warrant an increased 
disability evaluation.  As such, the veteran's mild to 
moderate symptomatology most closely fits within the criteria 
for the currently assigned 50 percent disability evaluation.

In reaching this decision, the Board also considered whether 
the veteran might be entitled to an increased disability 
evaluation on an extra-schedular basis.  However, the Board 
concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his PTSD disorder, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  The Board 
notes that the veteran is currently employed full time and 
that he had never been hospitalized for his PTSD or any other 
psychiatric disorder.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for PTSD, on either a schedular or extra-
schedular basis.
 

ORDER

An evaluation in excess of 50 percent for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

